department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil - _ egen a q contact person identification_number telephone number employer_identification_number m n - - d o o o t o y o w o u o n dear we have considered your ruling_request regarding the tax consequences relating to the proposed transactions described below facts you are an electric cooperative formed as a cooperative nonprofit membership corporation under the laws of state on date you are organized under your bylaws to operate on a cooperative nonprofit basis for the mutual benefit of your members you are exempt from federal_income_tax under sec_501 of the internal_revenue_code code in the past you have satisfied and you expect to continue to satisfy the member income requirements for exemption under sec_501 you have approximately x current members your members are entitled to vote on all matters presented at meetings of the members and all questions put to vote to the members are generally decided by majority vote your governing board is composed of nine trustees all of whom are elected by the members at your annual meetings members elect the trustees ona one member one vote basis in addition a trustee may be removed and replaced by a majority vote of the members upon a member initiated petition signed by the lesser_of or members pursuant to your bylaws you are obligated to account to all of your members on a patronage basis for all amounts received and receivable from electric energy in excess of operating costs and expenses properly chargeable against the furnishing of such services you are required to credit to a capital_account all such amounts in excess of operating costs and expenses for each member you are obligated to maintain books_and_records reflecting the amount of capital credited to each patron’s account on an annual basis and to notify members of the capital credited to their accounts within a reasonable_time after the close of the fiscal_year your bylaws provide that in the event of your dissolution or liquidation all of your outstanding indebtedness will be paid first and then outstanding capital credits of current and former members will be retired without priority on a pro_rata basis the remaining property and assets - representing your net savings account - will then be distributed among the members and the former members in proportion to the patronage each bears to the total patronage of all members during the seven years next preceding the date of filing of the certificate of dissolution your bylaws also provide that at any time prior to dissolution or liquidation capital credited to the members’ accounts may be retired in full or in part if the board determines that your financial condition would not be impaired thereby in the event of a capital credit retirement occurring earlier than the time scheduled by the board the amount of the capital credit may be discounted to present_value in accordance with applicable accounting standards and as the board may determine to establish the amount to be received by the distribute in respect to such early retirement the board has adopted a policy for the regular assignment and retirement payment of capital credits policy the policy provides that upon payment of discounted capital credits the difference between the discounted value paid and the stated_value of the member's or patron’s capital_account will be credited to an equity account in the name of the member or patron to be held as retired capital thus your members retain a continuing property right in the net savings for the difference between the stated_value of the patronage allocation and any discounted value that has been paid in year you were sued by a group of former members former members who allege that you should immediately retire capital credits of a member once the member ceases taking power from you and thus ceases to be your customer you have negotiated a settlement proposal with the former members settlement proposal which provides that after off-setting their bad_debt you will then discount to present_value all capital credits of the former members and pay out such capital credits over a defined period the parties have agreed that the rate of return of a competing electric utility within your service area should be used as the capital credit discount present_value rate the capital credits allocated to the former members will be discounted on a ten-year basis and then immediately retired as a condition of the settlement pursuant to the settlement proposal the former members will receive their pro_rata share of the discounted capital credit_amount less attorneys’ fees administrative costs and payment of compensation to the class representatives the discounted portion of the former members’ redeemed capital credits - the difference between the discounted amount and the original amount in the capital credit account - will be retained on your books as permanent equity and available for distribution to the members and former members upon dissolution and liquidation as part of your net savings account it will not be reallocated to the capital credit accounts of current members you request the following rulings the proposed transaction consisting of your a entering into a settlement agreement consistent with the terms of the settlement proposal b redeeming capital credits of the former members at a discount rate pursuant to the terms thereof and c transferring the discounted portion to your permanent equity will not adversely affect your tax-exempt status under sec_501 the discounted portion of the former members’ redeemed capital credits will not be included in your income for purposes of the percent member income test under sec_501 the redemption of the capital credits of the former members pursuant to the settlement proposal will constitute patronage_dividends or patronage sourced income law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 these characteristics include the following a cooperative must keep adequate_records of each member’s rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member's rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years this ruling also addresses a situation involving forfeiture of a former member’s rights and interests where the bylaws provide for such action upon withdrawal from the cooperative or termination it states that even if forfeiture is permitted by the bylaws the organization has not operated on a cooperative basis and should not be recognized as tax-exempt in 44_tc_305 acg 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital discussion sec_501 of the code provides for the federal tax exemption of cooperative_telephone_companies or like organizations including mutual_or_cooperative_electric_companies and other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acg 1966_1_cb_3 hence to qualify for exemption under il r c sec_501 an organization must be a cooperative and organized and operated as such puget sound plywood v commissioner describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in r c sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardiess of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making annual allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see 44_tc_305 acg 1966_1_cb_3 revrul_72_36 supra describes additional fundamental requirements for operation of cooperatives described in r c sec_501 it requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned a redemption of capital credits at discount a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by cooperative bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time the primary issue raised by the transaction described in the settlement proposal is whether it violates any of the cooperative requirements described 44_tc_305 acg 1966_1_cb_3 and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we also note that the transaction described in the settlement proposal is consistent with the fiduciary duties of the cooperative and its board_of directors and management to former members and their ability to enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess over the cost of electricity service ie capital credits is also not adversely affected the cooperative principle of subordination of capital is satisfied because the transaction described in the settlement proposal does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the terms of the settlement proposal permit the former members to receive the present_value of their capital credit accounts at a date before dissolution and liquidation of the company the discount rate is in accordance with the prevailing market rate further by discounting to present_value the former members are not treated more favorably than current members b transfer of discount portion of capital credits to net savings pursuant to the policy the difference between the discounted value paid to former members and the value stated in the member’s account will be credited to an equity account within your net savings account in the name of that member in accordance with your bylaws the retired capital in the net savings account will be distributed to former members upon dissolution prior to distributing any remaining amounts in the net savings account based on the facts presented we do not believe that your establishment of this second capital_account for each member would create taxable_income to you as a cooperative analogizing to a corporate transaction under sec_1032 a corporation will not recognize gain_or_loss on the receipt of money or property in exchange for stock therefore when a stockholder contributes money in exchange for stock in the corporation the corporation does not have taxable_income applied to a cooperative so long as the member contributed money to the cooperative in the capacity of a member the cooperative would not have income it appears that according to your policy you are simply transferring money already received from members from one equity account to another equity account as a result it appears that nothing has changed and you will not receive any income pursuant to the transaction the transfer of the discounted portion from the former members’ capital credit accounts to an equity account within the net savings account where their continuing equity_interest will be recorded is simply an organizational tool c redemption of capital credits constitute patronage_dividends or patronage sourced income regarding whether the redemption of capital credits are excluded from income as patronage_dividends or patronage sourced income in 31_tc_674 the u s tax_court held that an allocation must represent true patronage_dividends to be given an exclusion_from_gross_income according to the court three prerequisites must be satisfied to exclude patronage_dividends from gross_income the allocations must have been made under a pre-existing legal_obligation one which existed when the patrons transacted their business with the cooperative the allocations must have been made out of profits or income realized from transactions with the particular patrons members for whose benefit the allocations were made and not out of profits or income realized from transactions with other persons or organizations the allocations must have been made equitably so that profits realized from selling merchandise or services to patrons and profits from marketing products purchased from patrons were allocated ratably to the particular persons whose patronage created each particular type of profit you maintain that the redemption of the former members’ capital credit accounts qualify as patronage_dividends excluded from gross_income because they will be made under a pre- existing legal_obligation on the basis of patronage and from profits derived from the patrons’ business dealings with you based on your representations it appears that the requirements set forth by the u s tax_court in 31_tc_674 have been satisfied and we have found no contrary authority ruling accordingly based on the foregoing facts and circumstances we rule as follows the transaction described in the settlement proposal consisting of your a entering into a settlement agreement the terms of which are not yet finalized but will be consistent with the settlement proposal b redeeming capital credits of the former members at a discount present day value rate pursuant to the terms thereof and c transferring the discounted portion to your permanent equity will not adversely affect your tax-exempt status under sec_501 of the code the discounted portion of the former members’ redeemed capital credits will not be included in your income for purposes of the percent member income test under sec_501 of the code the redemption of the capital credits of the former members pursuant to the settlement proposal will constitute patronage_dividends or patronage sourced income this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary j salins manager exempt_organizations technical group enclosure notice
